Citation Nr: 0333612	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  98-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to an increased evaluation for a right 
mastectomy as the residual of gynecomastia, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for skin rash and 
keloids, secondary to Agent Orange exposure.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to 
June 1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a July 10, 2000 decision, the Board denied an increased 
evaluation for a right mastectomy as the residual of 
gynecomastia and service connection for PTSD and for a 
bilateral eye condition.  The Board also remanded a claim for 
psychiatric disorder other than PTSD to the RO for the 
issuance of a statement of the case.  The veteran appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In an Order dated July 18, 2001, 
the Court granted a Joint Motion for Remand concerning the 
three issues denied by the Board and vacated and remanded the 
matter pursuant to 38 U.S.C.A. § 7252(a).  

On July 25, 2000, the RO provided the veteran a statement of 
the case on the issue of whether new and material evidence 
had been presented to reopen a claim of entitlement to 
service connection for a psychiatric disorder other than 
PTSD, pursuant to the Board's remand.  The veteran has 
perfected an appeal of that issue.  Meanwhile, service 
connection for skin rash including keloids, claimed as 
secondary to Agent Orange exposure, was denied by rating 
decision of July 2000.  The veteran appealed this decision 
and it is also presently before the Board.  


By rating decision of May 2003, the issue of service 
connection for a bilateral eye disability was granted.  
Consequently, that issue is no longer on appeal before the 
Board.  The service-connected disability has been 
characterized as nonproliferative diabetic neuropathy, status 
post laser surgery, with suspect glaucoma and early 
cataracts, and has been assigned a 10 percent evaluation from 
November 22, 2000.  The appellant was notified by letter of 
the grant and he indicated his disagreement with the rating 
in a statement of June 2003.  

By rating decision of August 2003, the RO denied a TDIU 
rating.  The appellant appealed the denial of that issue, and 
it also now is in appellate status.  


REMAND

This case must again be remanded prior to final adjudication 
of the claim.  

As noted above, during the pendency of this claim, the issue 
of entitlement to service connection for bilateral eye 
disability was granted, but the veteran disagreed with the 
10 percent rating awarded.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a 
timely NOD and there is no statement of the case (SOC) 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.

Additionally, the veteran has applied for service connection 
for PTSD, and also claimed that new and material evidence has 
been submitted to reopen the claim for service connection for 
a psychiatric disorder other than PTSD.  As to the issue of 
entitlement to service connection for PTSD, the veteran 
indicated during a March 1998 VA examination, that a friend 
of his, John C. Kennebrew, was in his platoon and later blown 
up.  In early 1967, a guy in his barracks, Francis, from 
California, was killed by a hand grenade blast.  These 
alleged stressors, and any other stressors involving his 
service in Vietnam, should be verified.  

The veteran's spouse indicated in a Report of Contact in 
May 2003, that the veteran could not report for his scheduled 
personal hearing because he was placed in a nursing home.  He 
was placed in the Mississippi State Hospital from the VA 
Medical Center in March 2003.  Any medical records related to 
his psychiatric condition since his placement in the 
Mississippi State Hospital should be obtained from them and 
associated with the claims folder.  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  After obtaining an appropriate 
release of information, the RO should 
contact the Mississippi State Hospital 
and obtain all of the veteran's 
psychiatric medical records since his 
admission in March 2003.  

2.  The RO should attempt to verify the 
veteran's claimed stressors.  If the 
record contains sufficient information - 
or if such information can be obtained 
from the appellant - the RO should 
contact the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
to provide any available information that 
might corroborate the veteran's alleged 
in-service stressors.  If the USASCRUR is 
not contacted, the RO should document why 
not.  

3.  If and only if the RO determines that 
a stressor is verified, the veteran 
should be scheduled for a psychiatric 
examination.  Any stressors that have 
been verified should be made known to the 
examiner.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from a verified experience 
occurring during active service.  It 
should be stated whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event or events 
experienced during service pursuant to 
the diagnostic criteria set forth in the 
DSM-IV.  If a diagnosis of PTSD is 
rendered, the examiner should specify the 
stressor(s) upon which the diagnosis is 
based.  The psychiatrist should also 
indicate whether it is at least as likely 
as not that the veteran has an acquired 
psychiatric disorder other than PTSD 
related to service.  The claims file 
should be made available to the examiner.

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

5.  The RO should readjudicate the issues 
in appellate status, to include 
consideration of all additional evidence 
received.   If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.  

6.  The RO should issue a statement of the 
case (SOC) concerning the disagreement 
with the initial rating for 
nonproliferative diabetic neuropathy, 
status post laser surgery, with suspect 
glaucoma and early cataracts.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




